NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                       JUN 22 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 JOSE MARIA REYES-MATUL,                          No. 14-71975

              Petitioner,                         Agency No. A070-039-313

    v.
                                                  MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

         Jose Maria Reyes-Matul, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum and relief

under the Convention Against Torture (“CAT”). We have jurisdiction under


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, Nagoulko v. INS, 333 F.3d 1012, 1015 (9th Cir. 2003), and we deny the

petition for review.

         Substantial evidence supports the BIA’s determination that Reyes-Matul

failed to establish past persecution or a well-founded fear of future persecution in

Guatemala on account of a political opinion or imputed political opinion. See

Sangha v. INS, 103 F.3d 1482, 1490-91 (9th Cir. 1997) (record did not compel a

finding that persecution occurred “on account of” political beliefs absent sufficient

direct or circumstantial evidence); see also Zetino v. Holder, 622 F.3d 1007, 1016

(9th Cir. 2010) (“[petitioner’s] desire to be free from harassment by criminals

motivated by theft or random violence by gang members bears no nexus to a

protected ground.”) (internal citation omitted). Thus, Reyes-Matul’s asylum claim

fails.

         Substantial evidence also supports the BIA’s denial of Reyes-Matul’s CAT

claim because he failed to demonstrate it is more likely than not that he would be

tortured by or with the consent or acquiescence of any public official if returned to

Guatemala. See Garcia-Milian v. Holder, 755 F.3d 1026, 1034 (9th Cir. 2014).

         PETITION FOR REVIEW DENIED.

                                          2                                    14-71975